DETAILED ACTION
This office action is in response to the application filed July 9, 2020 in which claims 1-7 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “opening 206” as described in the specification (see para. 0043).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Specification
The disclosure is objected to because of the following minor informalities:  Para. 0038, line 3 recites “best illustrated in FIG. 1.”  However, it is believed that this should be amended to recite “best illustrated in FIG. 5.”  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:   Claim 1 recites the limitation “a sleeve lining attached at one end thereof at a proximal end of the sleeve.”  However, for further clarity it is suggested that this limitation be amended to recite, for example, “a sleeve lining having a first end, the first end of the sleeve lining being attached to a proximal end of the sleeve.”
1 is objected to because of the following informalities:  Claim 1 recites the limitation “the sleeve lining extendible outward sufficient to cover at least a portion of a wearer's hand.”  However, in order to avoid any possible issues related to 35 USC 101, it is suggested that this limitation be amended to recite, for example, “the sleeve lining configured to be extendible outward sufficient to cover at least a portion of a wearer's hand.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a retainer having a first end attached at the distal end of the sleeve to the sleeve and the sleeve lining.”  This limitation is indefinite at least because it is unclear whether it is reciting that the retainer is attached to be the sleeve and the sleeve lining at their distal ends, whether it is attached to the sleeve at its distal end and the sleeve lining at some other location, or some other configuration.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4 and 5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 4 impermissibly recites a portion of the human organism, a palm.  It is respectfully suggested that this rejection may be overcome by adding language such as “configured to” or “adapted to.”  For example, “wherein the cuff comprises a padding configured to be disposed at a location proximate to the wearer's palm.”
Claim 5 is rejected for depending from rejected claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 7 are rejected, as best understood by the Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2016/0366953 Watts.
Regarding claim 1, Watts discloses a garment (2 of Figs. 1-4) comprising:
a sleeve (4); and 
a sleeve lining (5) having a first end, the first end of the sleeve lining being attached to a proximal end of the sleeve (annotated Fig. 1, see below; inasmuch as currently claimed, in a fully assembly configuration as depicted in Fig. 1, the first end of sleeve lining 5 is considered to be “attached” to a proximal end of sleeve 4 at least because all portions of garment 2 are considered to be “attached” to each other in the fully assembled configuration; the Examiner respectfully notes that claim 1 does not recite, for example, that the first end of the sleeve lining is directly affixed to the proximal end of the sleeve), the sleeve lining configured to be extendible outward sufficient to cover at least a portion of a wearer's hand (sleeve lining 5 would be capable of being pulled over the hand of a wearer) and retractable inward at a distal end of the sleeve (see Figs. 3-4).

    PNG
    media_image1.png
    1032
    812
    media_image1.png
    Greyscale

Regarding claim 3, Watts further discloses a garment further comprising a cuff at the distal end of the sleeve lining (annotated Fig. 3, see below).

    PNG
    media_image2.png
    1032
    775
    media_image2.png
    Greyscale

Regarding claim 7, Watts further discloses a garment wherein a combined length of the sleeve lining and the cuff equates approximately to a length of the sleeve (see especially Figs. 1-2).

Claims 1 and 2 are rejected, insofar as definite and as best understood by the Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,208,919 Fields.
Regarding claim 1, Fields discloses a garment (12 of Figs. 1-3) comprising:
a sleeve (26); and 
a sleeve lining (the sleeve lining comprises the sleeve portions of inner liner 16, not numbered) having a first end (not shown; col. 3, lines 1-8), the first end of the sleeve lining being attached to a proximal end of the sleeve (col. 3, lines 1-8; in a configuration wherein inner liner 16 is coextensive with outer shell 14, the first end of the sleeve lining would be considered to be “attached” to the proximal end of sleeve 26; the Examiner respectfully notes that claim 1 does not recite, for example, that the first end of the sleeve lining is directly affixed to the proximal end of the sleeve), the sleeve lining configured to be extendible outward sufficient to cover at least a portion of a wearer's hand (inasmuch as currently claimed, the sleeve liner would be capable of being pulled over the hand of a user) and retractable inward at a distal end of the sleeve (see Figs. 2-3).

Regarding claim 2, Fields further discloses a garment further comprising:  
a retainer (30) having a first end (annotated Fig. 3, see below), the first end of the retainer attached to the sleeve and the sleeve lining at the distal end of the sleeve (annotated Fig. 3), wherein the retainer is configured to limit at least the retractable inward movement of the sleeve lining (annotated Fig. 3; col. 3, line 56 – col. 4, line 6; when the VELCRO of retainer 30 is affixed to the distal end of sleeve 26, it would limit retractable inward movement of the sleeve lining to at least some degree).

    PNG
    media_image3.png
    754
    874
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (as applied to claims 1 and 3, above) in view of USPN 6,748,632 Nakai.
Regarding claims 4 and 5, Watts discloses a garment as claimed in claims 1 and 3, above.
Watts does not disclose a garment wherein the cuff comprises a padding configured to be disposed at a location proximate to the wearer's palm, wherein the padding is removably coupled to the cuff.
However, Nakai teaches a garment (see Fig. 8) wherein the cuff comprises a padding (8a) (col. 4, line 65 – col. 5, line 4; the combination of fur and rabbit hide would provide at least some degree of padding for a wearer) configured to be disposed at a see Fig. 8), wherein the padding is removably coupled to the cuff (see Fig. 8; col. 4, line 65 – col. 5, line 4; col. 5, line 49 – col. 6, line 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cuff of Watts to include padding as taught by Nakai because Nakai teaches that this configuration is known in the art and provides warmth for a wearer (col. 6, lines 10-15).  It would further have been obvious to one of ordinary skill in the art that the rabbit fur and hide would be comfortable for the wearer.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watts (as applied to claim 1, above) in view of US Pub No. 2009/0019612 Schulein et al. (Schulein).
Regarding claim 6, Watts discloses a garment that is a sweater (para. 0063) wherein the sleeve lining would be capable of extending the cuff outward from the distal end of the sleeve (see Figs. 1-4).
Watts does not expressly the sleeve lining comprising a stretchy material.
However, Schulein teaches that garments are known in the art to be provided in stretchy knit materials (para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sleeve lining of Watts in a stretchy knit sweater material as taught by Schulein because Schulein teaches that this para. 0029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/F Griffin Hall/Examiner, Art Unit 3732